                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DEVERY DAVIS and CLIFTON                        §
HUMPHREY, INDIVIDUALLY AND                      §
ON BEHALF OF ALL OTHERS                         §
SIMILARLY SITUATED,                             §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §
                                                §
FIVE OAKS ACHIEVEMENT                           §    CIVIL ACTION NO. 4:20-CV-00724
CENTER, LLC d/b/a FIVE OAKS                     §
ACHIEVEMENT CENTER;                             §
WHISPERING HILLS ACHIEVEMENT                    §
CENTER, LLC d/b/a WHISPERING                    §
HILLS ACHIEVEMENT CENTER; and                   §
NORTH FORK EDUCATIONAL                          §
CENTER, LLC d/b/a NORTH FORK                    §
EDUCATIONAL CENTER,                             §
                                                §
       Defendants.                              §

              DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS

       Pursuant to the Order to Disclose Interested persons (Entered in Cases assigned to Judge

Keith P. Ellison), Defendants Five Oaks Achievement Center, LLC, Whispering Hills

Achievement Center, LLC and North Fork Education Center, LLC (collectively “Defendants”) file

this Certificate of Interested Persons and identify the following persons and entities that are

financially interested, in all sides of the case, in the outcome of this litigation, underlining any

corporation whose securities are publicly traded (none are known):

       1.   Devery Davis, plaintiff.
       2.   Clifton Humphrey, plaintiff
       3.   Christopher Marchiniak, consent plaintiff
       4.   Jarmon Randolph, consent plaintiff
       5.   Five Oaks Achievement Center, LLC, defendant
       6.   Whispering Hills Achievement Center, LLC, defendant
       7.   North Fork Education Center, LLC, defendant


CERTIFICATE OF INTERESTED PERSONS – Page 1
                                                  Respectfully submitted,


                                                  By: /s/ Sim Israeloff
                                                      BRIAN T. FARRINGTON
                                                      Texas Bar No. 00790667

                                                      SIM ISRAELOFF
                                                      Texas Bar No. 10435380

                                                  COWLES & THOMPSON, P.C.
                                                  901 Main Street, Suite 3900
                                                  Dallas, TX 75202
                                                  (214) 672-2117 (Tel)
                                                  (214) 672-2317 (Fax)
                                                  E-mail: bfarrington@cowlesthompson.com
                                                  E-mail: sisraeloff@cowlesthompson.com

                                                  ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel

and parties of record by the court’s ECF system on this 20th day of July, 2020.


                                                     /s/ Sim Israeloff




CERTIFICATE OF INTERESTED PERSONS – Page 2
